       Case: 3:20-cv-00520-JJH Doc #: 13 Filed: 04/22/21 1 of 5. PageID #: 94




                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


Jared Shepherd,                                               Case No. 3:20-cv-520

                       Plaintiff,

       v.                                                     MEMORANDUM OPINION
                                                                  AND ORDER

Debt Recovery Solutions of Ohio, Inc.,

                       Defendant.


                                         I. INTRODUCTION

        Plaintiff Jared Shepherd filed suit against Defendant Debt Recovery Solutions of Ohio, Inc.,

and 25 John Does on behalf of himself and a class of similarly situated Ohio debtors, alleging the

content of a collection letter Debt Recovery Solutions sent to him violated the Fair Debt Collection

Practices Act (“FDCPA”). (Doc. No. 1). Defendant moves to dismiss Shepherd’s claims for lack of

subject matter jurisdiction. (Doc. No. 4). Shepherd filed a brief in opposition, (Doc. No. 9), and

Defendant filed a brief in reply. (Doc. No. 10). Defendant also has filed two notices of

supplemental authority. (Doc. Nos. 11 and 12). For the reasons stated below, I grant Defendant’s

motion to dismiss.

                                       II.     BACKGROUND

       Defendant contacted Shepherd via a letter dated October 3, 2019, concerning a debt

Shepherd allegedly owed to the Samaritan Regional Health System. (Doc. No. 1 at 6-7; Doc. No. 1-

1 at 2). As Shepherd alleges, the letter indicates “Defendant charges a 3% transaction fee for
        Case: 3:20-cv-00520-JJH Doc #: 13 Filed: 04/22/21 2 of 5. PageID #: 95



payment via credit card and debit card[].” (Doc. No. 1 at 7). Shepherd alleges he did not agree to

this fee and that Defendant was not permitted to attempt to collect it. (Id.). He further alleges

“Defendant misled and deceived Plaintiff into the belief that he falsely owed an additional 3%

transaction fee when this charge is a violation of the FDCPA.” (Id.).

        Shepherd alleges Defendant violated the FDCPA by making a false and misleading

representation, by “unfairly advising” him he owed more than the amount of his debt, and by

“attempting to collect an amount not expressly authorized by the underlying agreement creating the

debt or permitted by law . . . .” (Id. at 7-8).

                                             III.   STANDARD

        A party may move to dismiss claims alleged against it for lack of subject matter jurisdiction

by filing a motion under Rule 12. Fed. R. Civ. P. 12(b)(1). Defendants may make either a facial or a

factual attack on subject matter jurisdiction under Rule 12(b)(1). Ohio Nat’l Life Ins. Co. v. United

States, 922 F.2d 320, 325 (6th Cir. 1990). “The plaintiff bears the burden of establishing that

jurisdiction exists.” Taylor v. KeyCorp, 680 F.3d 609, 615 (6th Cir. 2012) (citing Nichols v. Muskingum

Coll., 318 F.3d 674, 677 (6th Cir. 2003)).

                                             IV.    ANALYSIS

        Federal courts are courts of limited jurisdiction. This constitutional limitation imposes the

requirement that a plaintiff must plead an actual case or controversy. See, e.g., Simon v. E. Ky. Welfare

Rights Org., 426 U.S. 26, 37 (1976). One “important element of the case-or-controversy requirement

is that plaintiff have standing to sue.” Taylor, 680 F.3d at 612 (citing Raines v. Byrd, 521 U.S. 811, 818

(1997)). The standing determination involves three parts: “(1) ‘injury in fact,’ (2) ‘a causal

connection between the injury and the conduct complained of,’ and (3) redressability.” Taylor, 680

F.3d at 612 (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)).




                                                     2
       Case: 3:20-cv-00520-JJH Doc #: 13 Filed: 04/22/21 3 of 5. PageID #: 96



        Defendant argues Shepherd has not alleged facts sufficient to plausibly suggest he has

suffered an injury in fact that is “both ‘(a) concrete and particularized, . . . and (b) actual or

imminent, not conjectural or hypothetical[.]’” Buchholz v. Meyer Njus Tanick, PA, 946 F.3d 855, 961

(6th Cir. 2020) (quoting Lujan, 504 U.S. at 560). Shepherd argues he has adequately pled an injury in

fact based upon Defendant’s allegedly deceptive attempt to collect a transaction fee not authorized

by law or contract, even though Shepherd never paid the fee. (Doc. No. 9 at 5). I conclude

Shepherd lacks standing because his allegations do not state an injury in fact.

        In cases involving alleged violations of statutory procedures designed to protect certain

individual rights, a plaintiff’s claims must fit into one of two “broad categories:

        (1) where the violation of a procedural right granted by statute is sufficient in and of
        itself to constitute concrete injury in fact because Congress conferred the procedural
        right to protect a plaintiff’s concrete interests and the procedural violation presents a
        material risk of real harm to that concrete interest; and (2) where there is a ‘bare’
        procedural violation that does not meet this standard, in which case a plaintiff must
        allege ‘additional harm beyond the one Congress has identified.’”

Macy v. GC Servs. Ltd. P'ship, 897 F.3d 747, 756 (6th Cir. 2018) (quoting Spokeo, Inc. v. Robins, 136 S.

Ct. 1540, 1549 (2016) (emphasis in Spokeo)). The violation of a statutory procedure cannot “satisfy

the injury-in-fact requirement if it is ‘divorced from any concrete harm.’” Lyshe v. Levy, 854 F.3d

855, 859 (6th Cir. 2017) (quoting Spokeo, 136 S. Ct. at 1549).

        The only allegation in the Complaint which implicates a specific harm to Shepherd is his

allegation that “Defendant misled and deceived Plaintiff into the belief that he falsely owed an

additional 3% transaction fee when this charge is a violation of the FDCPA.” (Doc. No. 1 at 7).

Shepherd argues “Defendant required Plaintiff to pay the fee as a condition of paying the debt, and

Plaintiff had no other choice but to do so if he wanted to pay the debt.” (Doc. No. 9 at 6).

        Shepherd’s assertion is not persuasive because it does not accurately depict the plain

language of the collection letter he received. The letter itself states that Defendant “accept[s] all



                                                     3
       Case: 3:20-cv-00520-JJH Doc #: 13 Filed: 04/22/21 4 of 5. PageID #: 97



major credit cards and debit cards which will be charged a 3% transaction fee; you are not required

to make payments with a debit or credit card.” (Doc. No. 1-1 at 2).

        “[I]f a factual assertion in the pleadings is inconsistent with a document attached for

support, the Court is to accept the facts as stated in the attached document, . . . and is ‘not bound to

accept as true a legal conclusion couched as a factual allegation.” Williams v. CitiMortgage, Inc., 498 F.

App’x 532, 536 (6th Cir. 2012) (internal quotation marks and citations omitted); see also Nolan v.

Detroit Edison Co., --- F.3d ---, No. 19-1867, 2021 WL 1097101, at *7 (6th Cir. Mar. 23, 2021) (“When

a document [attached to the complaint] contradicts allegations in the complaint, rendering them

implausible, ‘the exhibit trumps the allegations.’”) (quoting Cates v. Crystal Clear Techs., LLC, 874 F.3d

530, 536 (6th Cir. 2017)).

        Read in the context of the October 3 letter, Shepherd’s allegations do not show that he had

“a material risk of real harm” to a concrete interest. Macy, 897 F.3d at 756. Even if I assume

Defendant’s reference to a 3% transaction fee for credit and debit card payments violates the

FDCPA, Shepherd’s allegations establish only that this assumed violation could have caused him

harm. Defendant’s letter did not mandate that Shepherd pay by credit card; as Defendant notes, the

letter expressly informed Shepherd he was “not required to make payments with a debit or credit

card.” (Doc. No. 1-1 at 2).

        When viewed in their totality, the Complaint and the attached October 3 letter establish at

most that Defendant may have caused Shepherd to have the mistaken belief that he could be

charged a 3% transaction fee on a credit card payment in the future. This “fear of a future harm is

not an injury in fact unless the future harm is ‘certainly impending.’” Buchholz, 946 F.3d at 865

(quoting Clapper v. Amnesty Int’l USA, 568 U.S. 398, 410 (2013)). The Complaint contains no

allegations which support a plausible inference that this alleged harm was certainly impending.




                                                    4
       Case: 3:20-cv-00520-JJH Doc #: 13 Filed: 04/22/21 5 of 5. PageID #: 98



        I conclude Shepherd has not adequately established he has standing to bring his claims

because his allegations establish only a speculative fear of future harm.

                                         V.      CONCLUSION

        For the reasons stated above, I grant Defendant’s Rule 12(b)(1) motion, (Doc. No. 4), and

dismiss this case for lack of subject matter jurisdiction.

        So Ordered.


                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge




                                                    5
